International adoption in the European Union (debate)
The next item is the debate on the oral question to the Commission, by Mrs Angelilli, on international adoption in the European Union - B7-0670/2010).
Mr President, ladies and gentlemen, over the years, many of my fellow Members and I have become aware of the problem of abandoned children, orphans and street children. Amongst the associations that contacted me was the Amici dell'adozione.
There are many abandoned children, not only in the developing world, but also in Europe. These are children who become invisible and end up in the vicious circle of poverty and social exclusion or, worse still, are exploited by organised crime for begging, illegal work, prostitution, organ trafficking or illegal adoptions. Often, these children spend their youth shuttling between social workers and orphanages.
We must guarantee these children the right to be adopted and the right to have a family. A child should spend as little time as possible in an institution. Obviously, the aim is the best interests of the child, so the ability to be adopted must certainly be granted warily, under the scrupulous supervision of the competent domestic authorities. However, where suitable conditions exist, children have the right to be adopted, above all at national level, but also at international level, within the European Union.
I know that the Commission is aware of this, even if it is a matter of purely national competence. However, some sort of cooperation between the Commission and Member States would be desirable to ensure good practices and strategies capable of guaranteeing the utmost transparency and to prevent possible illegal and casual adoptions, but also to ensure the maximum level of cooperation from Member States in guaranteeing the right of adoption and preventing children from being abandoned to themselves or, as I said before, abandoned to an institution.
Member of the Commission. - Mr President, thank you for bringing forward this important question. The protection and promotion of children's rights is a priority for the Commission, especially since the launch of the communication entitled 'Towards an EU strategy on the rights of the child' in 2006. The strategy on the rights of the child focuses on the fundamental rights of children, including the protection of the best interests of the child as enshrined in the European Charter of Fundamental Rights.
The Commission is determined to ensure that all fundamental rights encompassed in the Charter are duly respected by all EU actions, both legislative and non-legislative. This practice will be upheld and further developed in the forthcoming communication on the rights of the child that the Commission will be publishing this year. As of this year, 2011, the Commission will also be reporting annually on progress made on the application of the EU Charter of Fundamental Rights.
We have to remember that the provisions of the Charter are addressed to the institutions and bodies of the Union, with due regard for the principle of subsidiarity, and to the Member States, only when they are implementing Union law. We therefore have to remember that, currently, no European Union legislation on international adoption exists. The subject is regulated by the Hague Convention of 29 May 1993 on protection of children and cooperation in respect of inter-country adoption, as well as by national laws. All the Member States are party to that Convention, but the EU is not. Its aim is to implement Article 21 of the UN Convention on the Rights of the Child by establishing safeguards to ensure that inter-country adoptions take place in the best interests of the child and that the child's fundamental rights are respected.
Internationally, the Commission supports the accession of third countries to the 1993 Hague Convention on inter-country adoption and its correct implementation by participating in relevant meetings of the contracting parties. The Commission does not consider specific European rules on intra-EU adoptions to be necessary, as all 27 EU Member States are parties to the Hague Convention. That being said, the Commission is closely following the issue of international adoption within the European Union, given the link between adoption and children's rights. The Commission has taken steps to see how countries are implementing the convention on adoption, and, in November 2009, provided a forum for an exchange of views on the issue.
The Commission's Green Paper on the free circulation of public documents, published on 14 December 2010, addresses the lack of mutual recognition of adoption decisions as civil status acts between Member States and its impact on the freedom of movement of EU citizens. This is a specific step which addresses the question raised today.
Mr President, Commissioner, ladies and gentlemen, there is no doubt that the issue of international adoption is particularly important, and Mrs Angelilli has done well to bring it to the attention of the European Parliament in this sitting.
We need leaner, simplified procedures. The current costs of adoption are particularly significant, ranging from EUR 20 000 to EUR 30 000 per adoption, and there are difficulties in providing a real response to the need for a family and for budding parents to become just that. We are talking about vulnerable and often abandoned children who sometimes disappear from sight. I am referring, in particular, to flows of illegal immigrants and the many children who, having been accommodated in immigration centres, are subjected to the disgraceful conditions of the slave trade, in which so many of them are often caught up.
We need to promote the family. The Italian model, and that of other places, can be followed. We need to cut the costs related to international adoption, provide favourable loans from banks, introduce those leaner, simplified procedures that I mentioned, with proper supervisory mechanisms for monitoring what is going on in the Member States, ensure real prevention of trafficking in human beings, on which Parliament recently intervened with a specific dossier, take real action to combat illegal adoptions, and ensure transparency.
What is more, if we want to restore the central role of the family - as we often say in this Chamber - we must make sure that the associations, which are very often the key vehicle of these adoptions, are characterised by particularly high standards of guarantee.
I would conclude, Commissioner Georgieva, by saying that if there is a suggestion to be made, then it is the following: why not provide a European system of accreditation for these associations, and ensure that they work transparently, clearly and practically, but with a high level of guarantees to truly protect the inalienable and inviolable rights of children?
Mr President, we are talking here this evening about a very sensitive topic, since we are talking about the smallest members of society, about those who need our love and need our care.
The problem of abandoned children is becoming more serious in Europe. The situation that has arisen today is, to a very large extent, due to immediate surroundings. Through the law on adopting children in an international context, it is possible to avoid a situation where many children are forced to live in children's homes, where, despite the enormous care they receive, they never feel the real love of a mother or a father's caress.
It is therefore necessary to make the adoption system more effective, so that the youngest abandoned children can find a replacement family. It is necessary, for example, to restrict the rights of biological parents who show no genuine interest in a child for a certain period of time. This would shorten the period which a child spends in a children's home, as the child is not, so to speak, legally free. In this way, it would also be possible, to some extent, to eliminate unnecessary delays in the overall adoption process.
Many agreements on the protection of minors provide a legal framework for the efforts of the competent authorities to act for the benefit and in the interests of these children. Protecting children's rights is also one of the main aims of the European Union. It is therefore necessary to continue taking appropriate steps to ensure, in particular, that the best interests of children are protected under all circumstances.
Mr President, I would like to start by thanking Mrs Angelilli for this initiative and Commissioner Georgieva for her response. This is an important debate.
Very many children throughout Europe today lack a home to call their own and a family to protect them and to keep these vulnerable little children warm and safe. This is a dream for those children who grow up in institutions.
All of us must now do our utmost to make sure that orphan or abandoned children do not have to grow up in children's homes and other institutions, but in families where they will receive the affection that can carry them right through to their adult lives, so that they will become healthy, rather than damaged adults.
We have differing views in our Member States about who can form a family. I nevertheless believe we could all agree that, although a family may look different, what is important is that the child receives love and care.
I hope that we will also be able to agree about the importance of cooperation on political strategies and instruments for international adoptions. I assume that the Commission will take the lead in this work. I am also looking forward to working together with my fellow Members to draw up a joint resolution on this matter. If we are able to help to bring together an abandoned orphan child and a family that is longing for children, we will have made a very important contribution.
We must also remember how important it is that our smallest brothers and sisters are well treated. If we give them love, we will make life a little brighter on this planet. I believe that is something that all of us must do throughout our lives, regardless of our role in society.
on behalf of the ECR Group. - Mr President, adoption is a positive way of providing a new family for children who cannot be brought up by their birth parents, or children who lose their parents. To adopt a child in the UK, checks and vetting procedures are robust, and prospective parents need to be accepted by an adoption agency. The welfare of the child is, and should be, at the heart of the adoption process.
The issue of inter-country adoptions is more complex than national adoption, but I am very grateful to the PPE Group for bringing this issue forward. Whilst it is to be commended that we try and move forward in it, I have concerns that international adoption does bring risks - risks that have already been mentioned, such as child abuse and malpractice, that undermine the welfare of the child.
That is why I believe that all Member States need to ensure that their adoption laws are regulated in a way that promotes the interests of the child. Member States must work together to ensure that the legal process of adoption between the providing and receiving countries is transparent, robust and holds the child's welfare as its priority.
(BG) Mr President, Commissioner Georgieva, ladies and gentlemen, I would like to give the example of Bulgaria, where the problem of abandoned children is becoming increasingly serious and urgent measures are needed to resolve the situation. Systems like Bulgaria's, which give a large percentage of children for international adoption are damaging.
Having said that, the childcare systems being what they are, international adoption may be the only opportunity many of the children in children's homes have for a family and a normal life. When improving the overall system, we should be careful not to deprive them of that opportunity. We need measures which will not only make the international adoption procedure easier, but also guarantee our children's interests, and that the so-called 'adoptive parents' are not just after European citizenship, which is something that is possible at the moment.
It should not be my job to ask whether they are doing it for altruistic reasons or for their own benefit. That is the job of those who conduct adoption interviews, who will have to look out for our children's interests. The UN Convention on the Rights of the Child and its underlying philosophy must be the basis for international adoption laws within the European Union.
(RO) Mr President, I welcome the interest shown by my Italian fellow Members in the situation of abandoned children, an interest which we all actually share. Nevertheless, this issue comes under national jurisdiction only. I asked to take part in this debate as I come from a country which is being subjected to pressure to resume international adoptions and amend the legislation currently in force. However, in Romania, there are more families wishing to adopt than children available for adoption. Our legislation, which numerous international experts were also involved in drafting, is completely in line with European legislation.
Turning now to this resolution, I must say that the phrase 'the right of the child to be adopted internationally', as specified in point d, is not recognised by the UN and Hague conventions. International adoption is just one option. These children end up in the system due to the precarious situation in which the families they come from find themselves, which, according to international legislation and conventions, should not constitute grounds for adoption. This explains the large number of children in care homes. However, 22 966 children do have a parent. Romanian legislation provides for parental rights to be revoked only in the case of abuse. Therefore, these children are not eligible for adoption. This also applies to the 22 285 children in foster care. The rationale behind the resolution must be focused on the best interests of the child, as my fellow Members before me have also said, and not on those of the adopter. It is the duty of each state and not of anybody else to choose the most appropriate outcomes for its children.
Finally, I recommend that everyone becomes more familiar with national legislations. I am referring by this, for example, to a number of children's courts in Italy which issued seven adoption judgments in 2009 relating to children from Romania, with complete disregard for our legislation.
(RO) Mr President, I welcome this debate during the European Parliament plenary session, starting with the assumption that the protection of children's rights is and must be a priority for every Member State in our Union. The ultimate goal of everyone in this Chamber is to promote children's interests.
It goes without saying that common, strict criteria implemented by Member States are required to improve the care and living conditions for children living in institutions and who have been abandoned and to ensure their protection when they are adopted, especially in the current climate, where budget austerity seems to be the only thought which the European Union's right-wing governments have. Therefore, the first step is to provide appropriate care for these children. The second step is to combat child trafficking and prostitution. The third step is for us not to forget, for the children's sake, that priority must be given to adoptions by family members and national adoptions. The fourth step is that only then should international adoptions be considered.
On this matter, we can but learn the lessons from the past, as opening the gates to international adoptions in Romania led to the creation of unprecedented child trafficking networks and cases involving children being abducted and sold to the West, in cooperation with European and international organisations. Between 1997 and 2000, Commissioner, Romania 'exported' 9 150 children. My country will never accept such an abomination again.
Finally, I would like to ask, through your good self, for Commissioner Reding to explain the allegations which have appeared in the Romanian and international media concerning the European Agency for Monitoring International Adoptions, a proposal which also seems to feature in the study commissioned by the European Commission. A fellow Member is still waiting for Commissioner Reding's reply to a question.
(DE) Mr President, only recently, we held an international workshop in the large plenary chamber of our Parliamentary building in Brussels on Parental Responsibility and the Protection of Children, which I had the honour of leading. In Europe, there are more and more vulnerable and abandoned children who should not be living permanently in orphanages. It is therefore our duty as legislators to strengthen the right to international adoption within the EU in order to help these children. Article 24 of our Charter of Fundamental Rights also demands this when it states: 'Children shall have the right to such protection and care as is necessary for their wellbeing'.
Although we have the Hague Adoption Convention and a Council of Europe convention, these are not enough. In practice, major legal problems still arise in connection with international adoptions. In these cases, only international regulations which eliminate the differences in national regulations that still exist and replace them with clear and simple principles can help. In this regard, and with all our legislative zeal, we must not lose sight of the fact that the EU must cooperate with the Hague Conference on International Private Law in order to ensure a coordinated procedure. Thus, the EU should not reinvent the wheel in this area. I welcome the Commissioner's statements in this regard.
(PL) Mr President, this is a very important subject, but also a sensitive one. As you know, during the previous parliamentary term, we discussed the issue of the adoption of Romanian children by parents in Israel, and this caused serious problems, including of a political nature. Now we have another initiative. It is, I think, motivated by good intentions, but, as can be seen, it is causing a lot of emotion. I think we need to be very careful here not to throw the baby out with the bathwater, so that in our concern for a good future life for children, we do not cause a situation in which we take a short cut and open the door to hasty adoptions and, in fact, allow children to be taken away from their parents. I would like to warn very strongly against this.
(HU) Mr President, ladies and gentlemen, I am pleased that the topic of inter-country adoption and of abandoned children was included in the European Parliament's agenda. I find it extremely important that high priority is given to child protection issues across the board, in the European Parliament as well as in the European Union. We must all set an example when it comes to abandoned and neglected children. They also have the right to grow up to become healthy adults, both in body and soul. To achieve this, it is imperative that these abandoned, neglected and orphaned children grow up in a family and in a healthy environment. We must do everything in our power to ensure that as few children as possible end up in orphanages. The issue of abandoned children becomes particularly relevant when we think of an ageing Europe where every child is also a keystone of our own future.
(HU) Mr President, Commissioner, I would like to thank you for your thorough answer. While we know that the Hague Convention essentially governs inter-country adoption, we also know that 26 of the 27 Member States are signatories to it. You are also correct when you say that how this international convention is implemented is a question of subsidiarity. At the same time, I feel that we cannot afford to be ambiguous. Life forces us to concern ourselves with the issue of children not only when scandals erupt or when it is discovered that a hundred children were sold here, or several hundred or more than a thousand children were sold there. The other side of the coin is that we must ensure that the thousands of children we know about in the European Union can be put up for adoption. This topic cannot be avoided because the European Union has a responsibility to protect children's rights while, at the same time, we are also seeing that the issue of adoption and, as a matter of fact, as its direct consequence, international legislation and international practice, blow certain rights out of proportion, making the adoption of children impossible and thereby curtailing their other rights. Commissioner, I really would like to ask that we move forward as regards your comments in your introduction concerning the lack of an international law that could already exist in the European Union on accepting adoption documents in Member States.
(HU) Mr President, Commissioner, ladies and gentlemen, the question of inter-country adoption is at least as important as the issue of cross-border divorces and also deserves the same level of attention, particularly because it most often concerns children who are emotionally, financially and, in every other possible sense, at the mercy of decisions made by adults. These children deserve the highest degree of protection by the Community.
The interest of those who submitted verbal questions as regards the issue of inter-country adoption was concerned primarily with the legislative environment. The overview of the practice is at least as important as legislation. A new or even a good policy decision and a new legislative environment can be created only with access to reliable data and statistics, as well as actual practice. Establishing whether it is even necessary to touch the legislation is possible only by relying on precise data, which is why I consider the question posed by my fellow Members to be of key significance. However, because, in my opinion, the range of issues must be treated in a truly comprehensive manner, I would like to move a further step back than those who asked the question.
I would like to ask the Commission the following questions: do we have accurate statistical data on inter-country adoption cases within the EU or involving third countries? Exactly what kind of data are we collecting about this topic? What methods do we use? Who is collecting the data, and if it is the Member States, do they use the same methodology? If an inter-country adoption takes place, whether within the EU or with the involvement of a third party, what is the process for the selection and preparation of children and parents? How do we supervise the preparation process? Do we have common rules for this? What are the differences in Member State practices? Is there an age limit as regards the child or the adoptive parent? Do adoptive parents receive continuous professional support? Is reliable and regular follow-up available? Do we know how often adoptive parents encounter problems and what these problems are? What kind of support do Member States provide in problematic cases? Thank you for your attention and thank you, Commissioner, for your outstanding work.
(IT) Mr President, ladies and gentlemen, for a number of years, many families in Italy and just as many Romanian children have been suffering the consequences of Romania's block on international adoptions.
The Hague Convention is the benchmark framework to be implemented uniformly in all countries of the European Union, and Romania needs to make an effort to adjust to it. If Romania believes that the block on international adoptions works to protect children - for example, from the risk that a market for the illegal trafficking of children would be created - it must also deal with this problem with the help of the European Union, by toughening up controls and introducing strict regulations. However, we need to make an effort to ensure that many respectable families can adopt children, who deserve a second chance for a happy childhood.
I would therefore ask the Commission how it intends to support a possible commitment from Romania to remove the moratorium on international adoptions and, furthermore, I should like to know the Commission's position on the possibility of creating a European adoption agency, including in the light of the studies carried out.
(PL) Mr President, adoption can, and often does, work for the good of the child, but the procedures related to adoption can also give rise to abuses, such as the trafficking of children and taking children for adoption from families which have not abandoned their children at all, but which often, because of poverty, are not able to give their children the right environment. The high number of children in orphanages, which we are talking about in today's debate, often does not mean children who have been abandoned, but in fact represents children of poor parents who are not coping with their difficult personal situation. Such families should be helped. State authorities could help these families for far lower sums without placing the children in an orphanage at all and without then giving them up for adoption. We should adopt an unequivocal principle - it should be obligatory in the European Union - never take children from their families because of poverty. Give help, and do not take children from their families. Poverty must not be the reason for depriving a child of its biological family.
(IT) Mr President, Commissioner, ladies and gentlemen, today, we find ourselves discussing what is a terrible contradiction for the European Union, which aims to ensure full freedom of movement for its citizens and to work for their needs. This contradiction reveals some people's genuine need for help and the inability of others to offer the help requested.
The paradox of the difficulties and obstacles that hinder international adoption translates into a tragedy for thousands of children and families in the European Union. The numerous international conventions have shown that they can only partially deal with the problems related to adoption. On the one hand, this is down to the specific provisions of each convention and their exclusive nature. However, on the other hand, the limited efforts made thus far are a result of the intergovernmental nature of the existing decision-making structures and processes.
The Treaty of Lisbon and the Charter of Fundamental Rights today form the legal benchmarks and, naturally, the political approach is changing. The protection and wellbeing of children is one of the cornerstones of the rights safeguarded by the Union. This is the basis of today's debate and the oral question submitted, which forms the backdrop for a broader discussion that should be very dear to the heart of Parliament and should be carried out swiftly and carefully by this Parliament, and followed with the tenacity that Mrs Angelilli has shown.
Allow me to recall Antoine de Saint-Exupéry, who said: 'All grown-ups were children once - although few of them remember it'.
(RO) Mr President, the oral question which has provided the basis for the resolution on international adoptions places an item of paramount importance on the European Parliament's agenda.
International adoption can only be considered as an alternative after all the measures for arranging a national adoption have been exhausted. International adoption also raises a series of specific issues and difficulties, largely arising from the limited interaction between a child and adoptive parents in the period prior to adoption, as well as from problems encountered by the child after adoption relating to linguistic and cultural adjustment. The principle of acting in the best interests of the child and not the adopter, as stipulated in the UN and Hague Conventions, must form the basis of the European Parliament's resolution, with the focus on the child's development in a family environment which ensures continuity in the child's upbringing, taking into account the child's ethnic, religious, cultural and linguistic background.
The key consideration when examining the subject of adoptions and drafting the resolution is the principle of reintegrating the child from the protection system into a biological or extended family. I would like to highlight a confusion which is often made between the number of children who have been separated from their parents, but are in the care of the protection system, and the number of children available for adoption. Children separated from their parents enjoy protection from the state for a limited period of time and are not available for adoption. I think that we do not need control mechanisms and that the existing principles applied internationally which are linked to them are adequate.
(IT) Mr President, ladies and gentlemen, this evening, we are tackling a debate that is partly the fruit of the work of many associations across the continent and the European Union that turned to us precisely in order to deal with this delicate topic, which was initiated by Mrs Angelilli, and which we have turned into this oral question.
From a dialectical point of view, they have presented us with a very simple problem, or so it would seem. There are many children in institutions across Europe and there are many families that want to adopt children. However, these two paths do not often seem to cross and the children remain in care and the families remain childless.
Clearly, these children are our priority. They have our attention and they need us to take all the precautions that the situation requires. However, when these children remain in care for too long, they are often targeted by traders in prostitution and organ trafficking for these new slave traders.
All this is happening whilst, meanwhile, many families would like to open their homes to these children. I am therefore very happy to have heard the Commissioner outline the measures that she intends to adopt. However, we must also add the possibility for greater cooperation between the Member States for collaboration in international adoptions, as well as supervision in relation to the protection of adopted children, obviously.
We therefore ask for more streamlined procedures for the families and the children, because in a few years' time, these former children and young people will have become men and women and will ask themselves why a Europe full of potential host families left them in their condition.
(SK) Mr President, I would like to present a slightly different view on adoption. Children deserve the best. First of all, this means that they deserve a family. Either their own family or a replacement family, with a loving mother and father. Neither the European Union nor national borders must stand in the way of such a family. Although Member States have the final say in adoption issues, it is our duty to facilitate the process.
We must not forget, however, that efforts for the good of the child come first. This means efforts to help the child's parents if they get into difficulties. The social situation of parents must not be a reason for deciding that their children should be adopted. It is simple to take a child away from impoverished parents, but at the same time, it is the worst thing we can do to a child. This applies twice over to international adoptions.
As one of those who signed the question we put to the Commission on international adoptions, I am delighted that many Members are addressing this topic. I would be even more delighted if we could bring the same energy and sense of urgency to bear in attending to the good of families and their needs in all European policies.
(ES) Mr President, international adoption that is inspired by the principles of prevalence of the interests of the child and respect for his fundamental rights is an appropriate means of finding a family for children for whom a family cannot be found in their country of origin.
People trafficking, sexual exploitation and work slavery are a terrible reality affecting hundreds of millions of minors. Let us look at some of the statistics: there are more than 145 million abandoned children in the world; in Russia alone, more than 600 000 live on the streets; since 1980, more than 2 million children have died in armed conflicts; more than 600 million children live in extreme poverty; more than 5 million die every year; more than 130 million children in developed countries grow up without access to a basic education due to their poverty, and 60% of them are girls; 7 million children worldwide are subject to sexual slavery.
For all these reasons, we must foster mechanisms to promote an international adoption instrument inspired by protecting children, harmonising the different requirements and procedures laid down in the legislation of the Member States, in particular, applying Article 21 of the European Charter of Children's Rights and taking into consideration Article 24 of our Charter of Fundamental Rights.
(IT) Mr President, Commissioner, ladies and gentlemen, I signed the oral question tabled by Mrs Angelilli because I think that the European Union cannot but make the protection of children one of its priorities, particularly in the light of the Treaty of Lisbon.
In my opinion, adoption procedures are only the litmus test of a social issue that we are duty bound to tackle and impose some boundaries upon. In the best cases, the children become objects of commercial exchanges that certainly offend our dignity, but unfortunately, they are often also victims of exploitation and violence.
Beyond the phenomenon of so-called ghost children - meaning those born illegally or abandoned and never picked up by the system - there is an undetermined number of children who can be adopted and who are matched by an equal number of couples hoping to adopt, who never cross paths due to legislative interpretation and cumbersome bureaucracy.
The United Nations Children's Fund recently published a study containing some alarming figures, including with regard to many European countries. As Chair of the Committee on Petitions, I have often run up against legal conflicts between Member States which result in negative or even tragic consequences for the children alone.
The complex procedures involved in many national systems do not always turn out to be beneficial for the child. The long timeframes involved are at odds with the need to have the child placed within the first year of his or her life to reduce the trauma of the upheaval and to avoid long stays in orphanages, and also because we should consider that above a certain age, there is lower market demand, unfortunately.
In the light of these figures, I believe that the green light should be given to the long-heralded need for Europe-wide coordination of national laws which, firstly, will help simplify inter-European adoption procedures and, secondly, will guarantee that the fundamental principles of adoption are observed when children are adopted from third countries.
(PT) Mr President, Commissioner, ladies and gentlemen, I warmly congratulate Mrs Angelilli on the timeliness of this oral question. I am one of those that consider that we need to develop more effective child protection policies to prevent situations of poverty, abuse and child abandonment, along with alternatives to their confinement in institutions, among which adoption should play a key role.
UNICEF recognises that there has been no reduction in the number of children in institutions, and the increase in adoptions falls far short of the growth in the number of institutionalised children, a clear implication that we need to have a good, hard look at ourselves. It is vital that we carry out a general evaluation of the law and of administrative and legal practice regarding the existing adoption processes in the various Member States in order to identify anything that prevents them from working properly.
Also, as regards non-EU countries, we need to monitor the problem of irregular or illegal adoption, which mainly occurs in the poorest regions. Take, for example, Guinea-Bissau, where more than 50% of children are not registered. This clearly facilitates the development of criminal activities by child trafficking networks.
I therefore believe that a European strategy for the protection of the children's interests in the area of international adoption procedures is necessary in order to avoid and prevent abduction and the sale and trafficking of human beings.
Mr President, in Ireland, the motto of the International Adoption Association is that families are made in many ways. The debate tonight reflects the interest that there is in adoption. There are over 1 200 members of that Association: many have adopted and some wish to adopt.
Our attitudes to adoption have changed utterly. In Ireland, we come from a past where mothers - particularly single mothers - had their babies taken from them and given away to others to be adopted. That is not a good history, but it is certainly one that has now conditioned how we think of adoption: the child must be at the centre of it. Certainly, the birth families are very important in all of this.
Equally, we have a duty and a responsibility to give the very best possible home to all our children. Each Member State - and that is the level on which this should operate - needs to protect children within its own borders. Europe should provide a coordinating role.
I hope that in Ireland, we will have a referendum on the rights of the child. We talk about it a lot, but we are not so effective in actually dealing with it. I am hopeful that the referendum will happen. The situation will certainly improve then. This has been a really useful debate and I thank colleagues for it.
Mr President, the greatest gift that we can give to any child is that of a happy home. Most children find that in their own home with their natural parents. Many though, get this with their adoptive parents.
Either is preferable to an institutional life, provided, of course, that there is no corruption or exploitation involved.
To find the balance is very difficult, but I think that we need - while taking into consideration the Hague Convention, etc. - where there are prospective adoptive parents who are bona fide and beyond reproach, to facilitate them more in giving the gift of a happy home to a child who has not otherwise got one, and not encumbering them with lengthy, expensive, drawn-out processes.
We need to get the balance right because, as a teacher, I came across many adopted children and the vast majority were in very good homes.
(IT) Mr President, Commissioner, Mrs Angelilli, ladies and gentlemen, with the entry into force of the Treaty of Lisbon, the protection and care of children has become one of the fundamental rights that Europe is legally bound to protect. Even so, there are still too many cases in Europe of children being abandoned who, in the best scenario, end up in orphanages. This is a tragic situation which our democracies cannot tolerate.
This is why we need to make all the efforts required to prevent this situation from becoming unmanageable, adopting a strategy to raise the level of awareness and favouring the right to adopt children at international level as much as possible.
To make this happen, we first of all need an accurate picture of the situation in all the Member States, with constant monitoring which could also be carried out by creating a permanent observatory on children's rights. In addition, we need a comprehensive overview of the existing measures taken by the European Union and those that could be developed to protect children in need of adoption by European citizens as much as possible.
Mr President, the wide range of instruments which currently govern international adoptions has led to confusion over whose role it is to safeguard the rights of children subject to international adoptions. The Commission needs to focus further on the competent authorities, and ensure that those regulating the adopters' and the adopted children's rights are making sure that basic minimum standards are adhered to, and that, in the longer term, the child is able to maintain a link to its birth country and its culture.
Specifically, urgent measures must be taken to react to the abuse and trafficking of children, which, as a report in my own country today shows, is alarmingly on the rise both within and across European borders. Child trafficking and child laundering - the stealing of children who are subsequently sold to adoptive parents as legitimate orphans - is a phenomenon which does not receive adequate attention at an international level.
I would call on the Commission to play a more active role in the field of international adoption, to take concrete steps to improve the convoluted and confused legislative framework which currently governs international adoption in the EU, and to protect those most vulnerable young people.
(SK) Mr President, we are talking at this moment about international adoptions because there are children in every country who, for various reasons, cannot be placed in functioning families or in replacement families in the same country.
It is not acceptable to have a repeat of the situation we witnessed in the recent past when a more affluent country such as Italy enjoyed greater opportunities to adopt children from the less affluent Romania. Surely, as a number of Members have already said this evening, poverty cannot be a sufficient reason for taking a child away from the family and allowing an international adoption.
I would like to emphasise strongly that we must take great care in this situation to uphold not only national laws but also international laws, in order to prevent the risk of abuse, trafficking and the abduction of children.
(RO) Mr President, I, too, would like to refer to the UN Convention, which states that international adoptions can only offer an alternative means of supporting the child when the child cannot be placed in an adoptive family or cannot be cared for in a suitable manner in his or her country of origin.
The liberalisation of international adoption entails numerous risks. On the one hand, it increases the possibility of child trafficking and abuse caused as a result of financial interests and difficulties in monitoring the situation after adoption takes place. On the other hand, separating children from their biological parents and place of origin can have adverse psychological, social and educational repercussions. When we discuss adoption, our main consideration must be to safeguard the child's welfare. Therefore, pressure must not be exerted on EU Member States with diverse traditions and legal procedures relating to adoption to liberalise international adoption.
Mr President, I would again like to draw your attention to the practice of illegal adoption. There is an organised crime network in Europe - and especially in south-eastern Europe - which deals in this. Hundreds of children are being illegally adopted or put up for trade.
After everything that we have succeeded in doing here in Parliament, we should not have just one small recital on this issue in the Human Trafficking Directive. I call on the Commission to take special measures to prevent this horrible crime, and also to punish the perpetrators. We could not cope, country by country, at national level, with this very vicious practice. It constitutes organised crime, and I therefore insist that it should be dealt with at EU level.
(RO) Mr President, the resolution on international adoption in the EU must clearly mention the following points: families intending to resort to international adoption must obtain the opinion of the competent national institution in their country of origin, and international adoption must be carried out only under the responsibility of the competent authorities in the two Member States, that of the family and the child.
In addition, the monitoring of children adopted via the international adoption procedure must be carried out by the national institution with the relevant powers. Last but not least, the competent national authorities must provide regular reports to the original Member State of the child adopted via the international adoption procedure concerning the child's progress.
Mr President, I just wanted to add something about kinship care, and support to kinship carers.
Most kinship carers are grandparents and find themselves being the main caregivers for their grandchildren, normally because the parent either has a drug addiction or has died through that drug addiction.
The issue I wanted to bring to this House's attention is the good work that Mentor UK has been doing on the rights of kinship carers. Some kinship carers adopt their grandchildren. Others do not, but are in a caring relationship with that child and provide a stable and safe home for them. However, the rights of kinship children are often actually less than those of children who are in proper care. This is something which I felt people had touched upon in this debate, but I would urge you, if you are interested in the issue of kinship carers, to look at the work of Mentor UK and the help that is given to kinship carers in different countries.
Member of the Commission. - Mr President, let me first echo the sentiments of those who expressed thanks to Ms Angelilli for initiating a very rich debate this evening. I have five points to make in summing up the debate.
First, the Commission fully agrees with the views that have been expressed on the importance of protecting and promoting the rights of children in inter-country adoptions. This is, and will remain, the main objective of the Commission as we participate in discussions on this topic, both in the context of the Hague Convention and in our work on the rights of children in Europe.
On this issue, I would point out that in the forthcoming communication on children's rights, we will present actions to promote the rights of the child for the period between 2011 and 2014. These will include actions aimed at improving the support the Commission provides to Member States in the implementation of the United Nations Convention on the Rights of the Child. As I mentioned with reference to the Green Paper, we are also taking steps that will facilitate the circulation of civil status acts as adoption decisions - in other words, the mutual recognition of national adoption decisions within the EU.
With regard to MEPs' concerns that the issue is sensitive and should be seen in the context of national needs and national legislation, the Commission would like to underline that the Romanian law on international adoptions is the sole responsibility of the Romanian Government. The measure that has been taken must be seen in connection with the abusive practices in inter-country adoption in Romania in the past. The Commission is closely following developments in Romanian legislation, but I would like to stress again that it is Romania's sole responsibility to further develop this law.
On monitoring, it is our strong belief that the appropriate institution is the Special Commission of the Hague Convention on the Protection of Children and Cooperation in respect of Inter-Country Adoption. The Commission participates in that monitoring body. We will take many of the points that have been made this evening into account when we think about how we participate in the work of this body.
The Commission considers accreditation to be a matter of national authority. It relates to family laws that Member States have and develop, and therefore it is appropriate that it should be addressed at that level.
Finally, I will convey to Vice-President Reding the points that have been made here this evening, including the question raised by one Member in relation to which an answer is expected.
As the godmother of an adopted boy, I have seen how emotional and difficult the issue of adoption can be, and how many factors are involved in a decision to adopt. I have listened to the debate this evening not only with great interest, but also with a sense that it is a matter not just of legislation, but also of hearts and minds. Therefore, let us pray that hearts and minds are brought into play in a way that best protects the interests of children, both our children and children in other countries.
I have received five motions for resolutions tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 19 January 2011.
Written statements (Rule 149)
in writing. - The resolution being discussed is basically stating the fundamental principles of the rights of children to be adopted and safeguards for their welfare. It is deficient in putting forward concrete proposals to make the adoption procedures more efficient and less bureaucratic, without compromising on the safeguards. There are thousands of orphaned or abandoned children who live in substandard conditions. There are thousands of childless couples who could give a future to these children. It is not enough to call on EU institutions to play an active role at the Hague conference to exert pressure to improve, streamline and facilitate international adoption procedures. It would be more meaningful if concrete proposals are made on how to streamline and facilitate international adoption procedures. It may be admirable if the issue of international adoptions is seen within the wider context of adoption itself. National governments need to legislate so as to give a fresh impetus to the relevant laws and enable the adoption of children who have been abandoned by their parents. In many legislations, the assent of the biological parents is still necessary, even if these have completely abandoned their children.
Children are among those in our society who are most in need of protection, particularly if they are orphans, vulnerable or abused children. In the case of international adoptions, children who are taken away from the environment that they are used to often suffer a huge amount of damage as a result. Therefore, the welfare of the child must always take priority. That is something that the United Nations also needs to take into account. Last year, a campaign was launched in Mexico City on subway tickets aimed at promoting the right of homosexual couples to adopt. According to media reports, this campaign was supported by the United Nations, even though psychologists confirm that growing up with a father AND a mother as role models is of key importance for a child's development. Stable family relationships are especially important in the case of adopted children who, as such, have already not had the best start in life. There can be difficulties in any partnership, but, for the sake of the welfare of the children, we should not make problems a foregone conclusion right from the start.
I am very pleased that the European Parliament is looking at the question of adoption in the Union today, because this is something which is especially dear to me. The particular references to children in the Charter of Fundamental Rights and in Article 3 of the Treaty on European Union make it possible for us to take up this question, and they also oblige us to do so. International adoption can mean the chance of a normal life and a happy family for many abandoned children who, because of their age or health, have no chance of being adopted in their own country. In Europe today, we are facing a situation in which in countries where abortion has been accepted and is widely available, there are not many children for adoption, while in other countries, there are many such children, and apart from the youngest of them, they have no chance of finding a family of their own. Furthermore, there is a growing number of couples who find it difficult to have their own children or who are affected by fertility problems which cannot be treated. So I am very enthusiastic about the work of the European Commission in this area. The Member States should come to an agreement on the question of simplifying procedures so that they will not be too complicated or protracted. We must not, however, forget to put in place systems for protection and monitoring, in order to prevent child trafficking.